                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

VERONICA VALENTINE,

                   Plaintiff,                             8:18CV485

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
JAMAR ADAMS,

                   Defendant.

       On October 15, 2018, the court ordered Plaintiff to pay the $400.00 filing
and administrative fees or file a request for leave to proceed in forma pauperis
within 30 days or face dismissal of this action. To date, Plaintiff has not paid the
fees, submitted a request for leave to proceed in forma pauperis, or taken any other
action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 16th day of November, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
